internal_revenue_service number release date index number ------------------------ ------------------------------ ------------------------------------------------------ --------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b02 plr-118591-17 date date legend company subsidiary a ----------------------------------------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------- ---------------------- subsidiary b ---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------- ----------------------- ------------------------- building fund fund_manager accounting firm auditor state year ----------------------------------------------------------------------- ---------------------------------------- --------------------- ----------------------- ------------------------------- -------------- ------- plr-118591-17 date date date date date date date date date a b c ------------------- --------------------------- -------------------- -------------------------- ---------------------------- ---------------------------- -------------------------- ---------------------- ------------------------ -------- ---- -- dear --------------------- this responds to a letter dated date and supplemental correspondence submitted on behalf of company subsidiary a and subsidiary b collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect to treat subsidiary a and subsidiary b as taxable reit subsidiaries trss of company under sec_856 of the internal_revenue_code code facts company a state limited_liability_company was formed on date company represents that it has operated in a manner intended to satisfy the real_estate_investment_trust reit requirements of sec_856 through of the code and that it intends to make an election to be treated as a reit pursuant to sec_1 b by timely filing form 1120-reit u s income_tax return for reits for the tax_year ended date plr-118591-17 company through a disregarded_entity acquired building on date building contains offices a hotel a fitness club and restaurants subsidiary a a state limited_liability_company was formed on date immediately after company's acquisition of building subsidiary a entered into a lease agreement with company's disregarded_entity to lease and operate the athletic club and restaurants in building company represents that subsidiary a has operated in a manner intended to enable the rents it pays to company for the athletic club and restaurants to satisfy the limited rental exception of sec_856 subsidiary b a state limited_liability_company was also formed on date immediately after company's acquisition of building subsidiary b entered into a lease agreement with company's disregarded_entity to lease the hotel in building subsidiary b contracts with an eligible_independent_contractor to operate and manage the hotel company represents that subsidiary b has operated in a manner intended to enable the rents it pays to company for the hotel to satisfy the lodging_facility exception of sec_856 additionally company represents that building's athletic club restaurants and hotel leased to subsidiary a and subsidiary b occupy less than ten percent of the leased space of the property of building for purposes of sec_856 taxpayers were formed by and are currently managed by fund_manager fund manager’s vice president of tax vp of tax provides tax_advice and manages the tax compliance needs of fund manager’s portfolio vp of tax manages approximately a entities of which about b are reits only c of which have trss therefore as of date vp of tax had experience with reits but not much personal experience with filing trs elections fund_manager also relies on the advice of outside tax professionals fund_manager received advice from accounting firm on structuring the acquisition of building and engaged accounting firm to provide tax compliance for company furthermore fund_manager engaged auditor as the auditor for fund which indirectly owns all of the common_stock of company accounting firm recommended utilizing a reit to acquire building with trss one for the hotel in building and another for the athletic club and restaurants in building as such taxpayers always intended for subsidiary a and subsidiary b to elect to be trss of company however as described below these elections were not timely made taxpayers represent that vp of tax intended to timely file forms entity classification election and forms taxable_reit_subsidiary election on behalf of subsidiary a and subsidiary b at the time company acquired building however due to plr-118591-17 the volume of work and number of entities for which vp of tax was responsible vp of tax inadvertently failed to do so vp of tax discovered this error in late year during preparation for year-end when vp of tax looked for copies of forms and vp of tax had limited experience with the procedure for obtaining late election relief under sec_301 and additionally given that the restaurants athletic club and hotel account for only a small fraction of the total leasable space of building vp of tax did not realize the importance of timely filing trs elections accordingly vp of tax filed the elections at the time the error was discovered with the earliest effective date then possible on date subsidiary a and subsidiary b each filed forms to be a trs of company with effective dates of date and date respectively on date subsidiary a and subsidiary b each filed forms electing to be classified as associations taxable as corporations for federal_income_tax purposes using the automatic procedure for late election relief pursuant to revproc_2009_41 2009_39_irb_439 the forms each had an effective date of date by letters dated date and date the internal_revenue_service service approved subsidiary b’s and subsidiary a’s late filed forms respectively confirming that the effective date of the classification elections is date shortly thereafter a managing director with accounting firm was assisting auditor and discovered the untimely trs elections while reviewing company’s income and asset tests reit qualification requirements and trs elections accounting firm advised taxpayers that without an extension of time to file the forms subsidiary a and subsidiary b as corporations wholly owned by a reit would be characterized as qualified reit subsidiaries qrss of company under sec_856 and therefore disregarded for federal tax purposes prior to the date subsidiary a's and subsidiary b's trs elections became effective if this were the case company would be considered the operator of the athletic club and restaurants for the period that began on date and ended when the subsidiary a trs election became effective resulting in impermissible_tenant_service_income itsi under sec_856 similarly company would be considered the operator of the hotel although using an eligible_independent_contractor and the payments generated from hotel guests would not be considered rents_from_real_property for the period that began on date and ended when the subsidiary b trs election became effective accounting firm advised taxpayers to obtain the relief requested company subsidiary a and subsidiary b make the following additional representations plr-118591-17 the request for relief was filed before the failure to make the regulatory elections was discovered by the service granting the relief requested will not result in company subsidiary a or subsidiary b having a lower tax_liability in the aggregate for all years to which the elections apply than it would have had if the elections had been timely made taking into account the time_value_of_money company subsidiary a and subsidiary b do not seek to alter return positions for which accuracy-related_penalties have been or could have been imposed under sec_6662 of the code at the time they requested relief and the new positions require or permit the regulatory elections for which relief is requested being fully informed of the required regulatory elections and related tax consequences company subsidiary a and subsidiary b did not choose to not file the elections company subsidiary a and subsidiary b are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the elections that make the elections advantageous the period of limitations on assessment under sec_6501 has not expired for company subsidiary a or subsidiary b for the taxable_year in which the elections should have been filed nor for any taxable_year s that would have been affected by the elections had they been timely filed in addition affidavits on behalf of company subsidiary a and subsidiary b have been provided as required by sec_301_9100-3 and of the procedure and administration regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in such corporation and the reit and such corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the corporation consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible plr-118591-17 entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief plr-118591-17 sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that company subsidiary a and subsidiary b have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary a and subsidiary b as trss of company effective as of date accordingly taxpayers have calendar days from the date of this letter to make the intended elections to treat subsidiary a and subsidiary b as trss of company effective as of date this ruling is limited to taxpayers’ timeliness of filing forms this ruling's application is limited to the facts representations code sections and regulations cited herein no opinion is expressed as to whether company otherwise qualifies as a reit or whether subsidiary a or subsidiary b otherwise qualify as trss under part ii of subchapter_m of the code additionally this letter_ruling does not address whether the payments received by company from the leasing of the hotel restaurants and athletic club qualify for any related-party rent exception s under sec_856 no opinion is expressed with regard to whether the tax_liability of taxpayers is not lower in the aggregate for all years to which the elections apply than such tax_liability would have been if the elections had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-118591-17 in accordance with the powers of attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely andrea m hoffenson andrea m hoffenson branch chief branch office of associate chief_counsel financial institutions products
